MEMORANDUM **
W.J.A., a juvenile, appeals from the district court’s adjudication of juvenile delinquency and imposition of 24-months detention for abusive sexual contact and criminal trespass, in violation of 18 U.S.C. §§ 1153 and 2242(2)(B), and Montana Code Annotated § 45-6-203. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
W.J.A. contends that the district court abused its discretion by denying his Fed. R.Crim.P. 16(a)(1)(F) motion requesting disclosure of information concerning a Federal Bureau of Investigation (“FBI”) laboratory test. This contentions lacks merit.
The government complied with Fed. R.Crim.P. 16(a)(1)(F) by disclosing the test itself and stipulating that W.J.A.’s DNA was not found in the results. The additional requested information concerning FBI protocols and testing procedures was beyond the scope of information required to be disclosed. See United States v. Iglesias, 881 F.2d 1519, 1523 (9th Cir.1989). Moreover, W.J.A. has not borne his burden of showing how this information was material to his defense or that his substantial rights were prejudiced. See United States v. Santiago, 46 F.3d 885, 894 (9th Cir.1995).
The government’s unopposed motion to correct the record to include the FBI laboratory test is granted. See Fed. R.App. P. 10(e)(2).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.